Citation Nr: 1437408	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  06-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tuberculosis, to include residuals of prophylactic treatment for the disease with Isoniazid (INH) after a positive tine test.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In August 2004, the Veteran testified before a hearing officer at the RO.  In July 2008, the Veteran testified before the undersigned at a Travel Board hearing.  In September 2008, August 2011 and November 2012, the Board remanded the claim for further development.  In October 2013, the Board requested a Veterans Health Administration (VHA) medical expert opinion in relation to the claim.  An initial opinion was provided by a VA Hospital epidemiologist in December 2013.  In March 2014, the Board requested an addendum to the initial opinion.  The epidemiologist provided this addendum in April 2014.     

The issue on appeal has been recharacterized to encompass the Veteran's initial claim for service connection for tuberculosis, along with her subsequent assertion that she has residual disability as a result of the prophylactic treatment she received after a positive tine test for the disease.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014 and May 2014 statements, the Veteran noted that she was submitting additional argument and evidence; that she did not waive RO/AOJ consideration of this evidence and that she requested that her case be remanded to the RO/AOJ for consideration of this new evidence in the first instance.  Along with these statements, the Veteran attached medical articles and medical treatment records, at least some of which constitutes evidence pertinent to her claim that has not yet been considered , including a September 1988 medical treatment record showing a diagnostic assessment of "chronic hepatitis."  

As the Veteran did not waive initial consideration of this material by the AOJ, and as it contains evidence and argument that is not redundant of the evidence already of record, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  38 C.F.R. § 20.1304(c).  Upon remand, this new evidence, as well as all additional evidence submitted since the issuance of the June 2013 supplemental statement of the case, should be considered when readjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the June 2013 supplemental statement of the case, including the statements, with accompanying evidence, submitted by the Veteran in February 2014 and May 2014.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



